     Case 1:18-cr-00104-DAD-BAM Document 35 Filed 04/15/21 Page 1 of 3



 1   MARC DAYS, CA Bar #184098
     Days Law Firm
 2   1107 R Street
     Fresno, CA. 93721
 3   Telephone: (559) 708-4844

 4   Attorney for Defendant
     AURORA CUARA
 5
 6
 7
                              IN THE UNITED STATES DISTRICT COURT
 8
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                  ) Case No. 1:18-CR-00104 DAD-BAM
                                                 )
11                          Plaintiff,           ) STIPULATION TO CONTINUE CHANGE OF
                                                 ) PLEA HEARING; ORDER
12    vs.                                        )
                                                 )
13    AURORA CUARA,                              )
                                                 )
14                          Defendant.           )
                                                 )
15                                               )

16           IT IS HEREBY STIPULATED by and between the parties, through their respective

17   counsel, Assistant United States Attorneys, Michael G. Tierney, Counsel for Plaintiff, and Marc

18   Days, Counsel for Defendant, Aurora Cuara, that the change of plea hearing, currently set for
19   April 19, 2021, at 10:00 am., may be rescheduled to May 4, 2021, at 10:00 am. The parties have

20   resolved the case and a plea agreement has been filed with the Court. The defense makes this

21   request because defendant’s daughters have shown symptoms of being COVID-19 positive and

22   have been required by their school district to quarantine and switch to distance learning for the

23   period of April 13, 2021, through April 22, 2021. The school district will have a follow up

24   phone call with Defendant on April 22, 2021, to confirm whether defendant’s daughters can

25   return to school on April 23, 2021. In the meantime, defendant and her daughters will test for

26   COVID-19 and quarantine. Defense counsel would like to appear with client from counsel’s

27   office, as a result, the defense requests the change of plea hearing be rescheduled for May 4,

28   2021.
     Case 1:18-cr-00104-DAD-BAM Document 35 Filed 04/15/21 Page 2 of 3


 1            1. By previous order this matter was set for change of plea hearing on April 19,
 2   2021, at 10:00 am.
 3            2. By this stipulation the parties move to continue the change of plea hearing to May 4,
 4   2021, at 10:00 am., and to exclude time between April 19, 2021, and May 4, 2021, under 18
 5   U.S.C. 3161(h)(1)(E) and (h)(7)(A) and (B)(iv).
 6            3. The parties agree and stipulate, and request the Court find the following:
 7                       a. Additional time is needed to finalize plea negotiations;
 8                       b. The parties have agreed to continue the date for the change of plea hearing to
 9   May 4, 2021;
10                       c. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.
11   3161, et seq., within which trial must commence, the time period of April 19, 2021, to May 4,
12   2021, inclusive, is deemed excludable pursuant to 18 U.S.C. 3161(h)(1)(E) and (h)(7)(A) and
13   (B)(iv) because the ends of justice is served by granting the continuance and outweigh the best
14   interests of the public and the defendant in a speedy trial, assures continuity of counsel, and gives
15   the defense and government a reasonable time for effective preparation and finalizing
16   negotiations exercising due diligence.
17            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
18   the Speedy Trial Act dictate that additional time periods are excludable from the period within
19   which a trial must commence.
20
21            IT IS SO STIPULATED.
22
23                                                                       Respectfully submitted,
24                                                                       McGREGOR W. SCOTT
                                                                         United States Attorney
25
26   Dated: April 15, 2021                                               /s/ Michael G. Tierney
                                                                         MICHAEL G. TIERNEY
27                                                                       Assistant United States Attorney
                                                                         Attorney for Plaintiff
28

     Eche
      U.S. v. Cuara, case # 18-cr-00104 DAD-BAM                    -2-
      Stipulation to Continue Change of Plea Hearing; [Proposed]
      Order
     Case 1:18-cr-00104-DAD-BAM Document 35 Filed 04/15/21 Page 3 of 3


 1
 2
 3   Dated: April 15, 2021                                                /s/ Marc Days
                                                                          MARC DAYS
 4                                                                        Attorneys for Defendant
                                                                          AURORA CUARA
 5
 6
 7
 8
                                                                   ORDER
 9
              IT IS SO ORDERED. For the reasons set forth above, the continuance requested is
10
     granted for good cause.
11
12   IT IS SO ORDERED.
13
         Dated:         April 15, 2021
14                                                                    UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Eche
      U.S. v. Cuara, case # 18-cr-00104 DAD-BAM                     -3-
      Stipulation to Continue Change of Plea Hearing; [Proposed]
      Order
